DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-11 are presented for examination. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/15/21 was considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claim 1, the specification does not reasonably provide enablement for a temperature handler circuit for performing thermal throttling for the M modules using the N temperature sensors; however, the specification provides enablement for a temperature handler circuit for performing thermal throttling for the M modules using N temperature information pieces collected from the N temperature sensors.
Claims 2-5 rejected because they incorporate the deficiencies of claim 1.

Allowable Subject Matter
6.	Claims 6-11 are allowable over prior art.  	 

7.	The following is an examiner’s statement of reasons for allowance: 
The prior art of records do not teach or suggest, individually or in combination, in claim 6,  an operating method for a storage system including N temperature sensors and M modules, where N is natural number and M is natural number of 2 or more, the operating method comprising: collecting N temperature information pieces from the N temperature sensors; determining a thermal throttling level for each of the M modules based on the N temperature information pieces and N weights corresponding to the N temperature sensors—the N weights different for each of the M modules; and performing the thermal throttling for the M modules based on the thermal throttling levels for the M modules, respectively. In claim 11, a system comprising: modules respectively disposed at physical locations; N temperature sensors respectively disposed at physical locations and each suitable for generating a temperature information piece by sensing temperatures of the modules; a thermal throttling controller suitable for performing a thermal throttling operation on a selected one of the modules based on the N temperature information pieces and N weights for the selected module, wherein each of the N weights are determined according to a pair of distance and thermal conductivity between the selected module and a corresponding one of the N temperature sensors, where N is a natural number.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	The following is an examiner's statement of reasons for allowance: 
	The prior art(s) teach(es): 
	Li et al., US publication no. 2019/0004723 discloses a method comprising: receiving inputs corresponding to operating temperatures of a set of components of a storage device from a plurality of temperature sensors, with each of the plurality of temperature sensors being associated with a component from amongst the set of components of the storage device: determining, based on the inputs, a throttling condition from amongst a plurality of predefined throttling conditions, wherein each of the predefined throttling conditions is based on predefined operating temperatures of the set of components; and throttling at least one of the components of the storage device based on the throttling condition.
	Wyatt, US publication no. 2007/0191993 discloses a memory system comprising: temperature collection logic to receive and store temperature data from a plurality of remote memory devices, each memory device including an on-die thermal sensor; and control logic coupled with the temperature collection logic, the control logic to provide a thermal control mechanism for thermal throttling based, at least in part, on the temperature data.
Karalnik et al., US publication no. 2020/0050246 discloses A controller configured to manage a temperature of a data storage device, comprising: a processor configured to: monitor a temperature of one or more regions of the data storage device; determine whether the temperature exceeds a threshold temperature; activate one or more thermoelectric cooler (TEC) devices to mitigate the temperature when the temperature exceeds the threshold temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 15, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115